
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 1038
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 26, 2012
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To authorize the conveyance of two small
		  parcels of land within the boundaries of the Coconino National Forest
		  containing private improvements that were developed based upon the reliance of
		  the landowners in an erroneous survey conducted in May 1960.
	
	
		1. Conveyance of land to
			 correct erroneous survey, Coconino National Forest, Arizona
			(a)Conveyance
			 authorizedThe Secretary of
			 Agriculture may convey by quitclaim deed all right, title, and interest of the
			 United States in and to the two parcels of land described in subsection (b) to
			 a person or legal entity that represents (by power of attorney) the majority of
			 landowners with private property adjacent to the two parcels. These parcels are
			 within the boundaries of the Coconino National Forest and contain private
			 improvements that were developed based upon the reliance of the landowners in
			 an erroneous survey conducted in May 1960.
			(b)Description of
			 landThe two parcels of land
			 authorized for conveyance under subsection (a) consist of approximately 2.67
			 acres described in the Bureau of Land Management’s Survey Plat titled
			 Subdivision and Metes and Bounds Surveys in secs. 28 and 29, T. 20 N., R. 7 E.,
			 Gila and Salt River Meridian approved February 2, 2010, as follows:
				(1)Lot 2, sec. 28, T. 20 N., R. 7 E., Gila and
			 Salt River Meridian, Coconino County, Arizona.
				(2)Lot 1, sec. 29, T.
			 20 N., R. 7 E., Gila and Salt River Meridian, Coconino County, Arizona.
				(c)Consideration
				(1)Amount of
			 considerationAs
			 consideration for the conveyance of the two parcels under subsection (a), the
			 person or legal entity that represents (by power of attorney) the majority of
			 landowners with private property adjacent to the parcels shall pay to the
			 Secretary consideration in the amount of $20,000.
				(2)DepositThe Secretary shall deposit the
			 consideration received under this subsection in a special account in the fund
			 established under
			 Public Law
			 90–171 (commonly known as the Sisk Act;
			 16 U.S.C.
			 484a).
				(3)UseThe
			 deposited funds shall be available to the Secretary, without further
			 appropriation and until expended, for acquisition of land in the National
			 Forest System.
				(d)Revocation of
			 ordersAny public orders withdrawing any of the Federal land from
			 appropriation or disposal under the public land laws are revoked to the extent
			 necessary to permit conveyance of the Federal land under subsection (a).
			(e)Withdrawal of
			 Federal landSubject to valid
			 existing rights, the Federal land authorized for conveyance under subsection
			 (a) is withdrawn from all forms of entry and appropriation under the public
			 land laws, location, entry, and patent under the mining laws, and operation of
			 the mineral leasing and geothermal leasing laws until the date which the
			 conveyance is completed.
			(f)Other terms and
			 conditionsThe conveyance
			 authorized by subsection (a) shall be subject only to those surveys and
			 clearances as needed to protect the interests of the United States.
			(g)Duration of
			 authorityThe authority provided under this section shall
			 terminate three years after the date of the enactment of this Act.
			
	
		
			Passed the House of
			 Representatives April 25, 2012.
			Karen L. Haas,
			Clerk.
		
	
